Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 1 of 12
           Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 2 of 12



                                                                                                         2
known as "cop-killer" bullets).2 From 1994 to 1996, the defendant and his brother, Jackie Walden,

purchased at least 400 kilograms of cocaine in furtherance of the conspiracy. 3

               On November 16, 1998, this Court sentenced the defendant to 480 months'

imprisonment and five years' supervised release, which was within the then-mandatory U.S.

Sentencing Guidelines ("Guidelines") range of 360 months to life.4 The Second Circuit affirmed

the defendant's conviction but remanded for resentencing. 5 On May 22, 2000, the Court reimposed

the 480-month term of imprisonment and the five-year term of supervised release. 6 The defendant

currently is incarcerated at the Federal Corrections Institution in Danbury, Connecticut ("FCI

Danbury"). He is projected to be released on January 18, 2031. 7

               The defendant now moves for compassionate release and requests that his sentence



       2

               Nov. 16, 1998 Sent'g Tr. [Dkt. 194-1] at 8:20-9:2, 28:4-10; PSR 'i['i[ 22-23, 26.

               PSR ,r 34.
       4

               Nov. 16, 1998 Sent'g Tr. at 14:15-18, 24:17-20.

               See United States v. Rivera, 201 F. 3d 99, 102 (2d Cir. 1999). After reviewing the
               sentencing transcript, the Second Circuit concluded that the defendant's sentence was
               enhanced impermissibly on the basis of the defendant's refusal to cooperate with authorities
               following his conviction. Id. On remand, this Court clarified that the defendant's sentence
               was not enhanced due to his lack of cooperation. Rather, the Court declined to reduce the
               sentence of 480 months - which the Court "otherwise regard[ed] as appropriate for this
               conviction" - due to the defendant's lack of cooperation. May 22, 2000 Resentencing Tr.
               [Dkt. 194-2] at 9:10-23.
       6

               May 22, 2000 Resentencing Tr. at 10: 15-20.

               The judgment on resentencing was affirmed on appeal. Dkt. 131.

               Gov't's Opp. to Def. 's Mot. for Compassionate Release [Dkt. 194] at 3-4 [hereinafter
               Gov't Opp.).
Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 3 of 12
Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 4 of 12
             Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 5 of 12



                                                                                                             5

                                                Discussion

                 The Court is sensitive to the defendant's health concerns. He is 56 years old 16 and

states that he suffers from chronic cough, latent tuberculosis, chronic and acute sinusitis,

osteoarthrosis, vitamin D deficiency, chronic back and shoulder pain, allergies, and anorexia. 17

Nevertheless, the Court is not persuaded that they rise to the level of"extraordinary and compelling"

circumstances warranting compassionate release, either independently or taken together.

                 The Court agrees with the government that the defendant has not shown that his

"chronic cough" puts him at greater risk of contracting or suffering complications from COVID-19

or even that it is a symptom of another condition that would do so .. 18 He has not pointed to any

medical reports linking chronic cough on its own to higher risks of COVID-19. 19 Although the

defendant claims that his chronic cough has "never been properly and sufficiently examined, tested

or treated" at FCI Danbury and that he may have "undiagnosed asthma," the defendant does not

make any specific claims that he has been denied medical care (on the contrary, he admits to having

had "repeated and recorded visits to the doctor" at FCI Danbury) or that his symptoms have gotten

        16

                 At 56 years old, the defendant is not in the "greatest risk" age category with respect to risk
                 of severe illness from COVID-19. COVJD-19: Older Adults, CENTERS FOR DISEASE
                 CONTROL AND PREVENTION (last updated Dec. 13, 2020), https://www.cdc.gov/
                 coronavirus/2019-ncov/need-extra-precautions/older-adu Its. html.
        17

                 See id. at 6-20.
        18

                 See Gov't Opp. at 6; Def.'s Mot. at 7-8 (stating generally that chronic cough "is often the
                 key symptom" of"chronic respiratory diseases" and "extrapulmonary conditions").
        19

                 See Def.'s Mot. at 7-8; Def.'s Reply at 2-3. The Court does not accept the defendant's
                 citation to an article written by the Dabdoub Law Firm for the proposition that chronic cough
                 may be associated with more severe COVID-19 symptoms. See Def.'s Reply at 3. A
                 memorandum written by a law firm cannot suffice on its own to support an assertion of
                 medical fact.
Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 6 of 12
Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 7 of 12
Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 8 of 12
Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 9 of 12
Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 10 of 12
         Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 11 of 12



                                                                                                          11

weapons they kept at their apartment in Queens, which included "bulletproof vests, multiple

firearms and Black Talon bullets, well known as cop-killer bullets."45 And once convicted, the

defendant refused to assist the government in its investigation of other major narcotics operators,

highlighting his lack of repentance. 46

                In light of these circumstances, drastically reducing the defendant's sentence by over

ten years would not "reflect the seriousness of the crime," as required by Section 3553(a). 47 Nor

would a reduction be consistent with Section 3553(a)'s deterrence objectives and the need to

"provide just punishment for the offense."48 At sentencing, the Court noted the "strong necessity

for specific deterrence" with respect to the defendant. 49 It stated: "getting him off the street for the

longest period imaginable is strongly in the public interest because whenever he gets out he is a

danger to the entire community." 50 This still rings true today.




        45

                Id. at 21:15-20.
        46

                Id. at 22: 14-20.
        47


                18 U.S.C. § 3553(a).
        48

                Id.
        49

                Nov. 16, 1998 Sent'g Tr. at 24:24-25 :3. The Court further rejects the defendant's claim that
                there is an unwarranted disparity between his sentence and his brother's sentence, which was
                348 months. See id. at 21: 20. As the government points out, "[t]he defendant and his
                brother were not similarly situated." Gov't Opp. At 9. "The defendant was a Career
                Offender under the Guidelines, whereas his brother Jackie had a less severe criminal
                history." Id.
        50
Case 1:96-cr-00962-LAK Document 199 Filed 12/31/20 Page 12 of 12
